 
 
I 
111th CONGRESS 1st Session 
H. R. 3656 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2009 
Mrs. McMorris Rodgers (for herself, Mr. Kennedy, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to expand and intensify programs of the National Institutes of Health and the Centers for Disease Control and Prevention with respect to translational research and related activities concerning Down syndrome, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Trisomy 21 Translational Research Parity Act of 2009 or the 21 Act.  
2.FindingsThe Congress makes the following findings: 
(1)Down syndrome was named after John Langdon Down, the first physician to identify the syndrome.  
(2)Down syndrome is the most frequent genetic cause of mild to moderate intellectual disabilities (mental retardation) and associated medical problems and occurs in one out of 733 live births, in all races and economic groups. Intellectual disability is a disability characterized by significant limitations both in intellectual functioning and in adaptive behavior, which covers many everyday social and practical skills. This disability originates before the age of 18.  
(3)Down syndrome is a chromosomal condition caused by an error in cell or chromosome division that usually results in the presence of an additional third chromosome 21 or trisomy 21. Three other forms of Down syndrome exist: translocation Down syndrome (where cells have two copies of chromosome 21 and a third hybrid copy of chromosome 21 and another chromosome), mosaic Down syndrome (where some but not all, cells have three copies of chromosome 21), and segmental trisomy Down syndrome (where cells have an extra copy of a part of chromosome 21 either added to an otherwise normal 21 or as a hybrid copy of a part of chromosome 21 and another chromosome).  
(4)There are more than 400,000 people living with Down syndrome in the United States.  
(5)Down syndrome incidence increases with the age of the mother, but due to higher fertility rates in younger women, the majority of children with Down syndrome are born to women under 35 years of age.  
(6)Life expectancy for people with Down syndrome has increased dramatically in recent decades, but varies significantly across various ethnic groups. People with Down syndrome attend school, work, participate in decisions that concern them, and contribute to society in many meaningful ways.  
(7)The Children’s Health Act of 2000 (Public Law 106–310) amended the Public Health Service Act (42 U.S.C. 201 et seq.) and included a number of provisions that addressed the research and surveillance needs of many disabilities such as autism, traumatic brain injury, Fragile X, juvenile diabetes, asthma, epilepsy, and others. However, this landmark legislation did not address the significant research, surveillance, and clinical care needs of Down syndrome and thus has been an impediment to progress in the Down syndrome research community over the last decade. This Act attempts to incorporate Down syndrome as an area of permissible research and surveillance at the National Institutes of Health and the Centers for Disease Control and Prevention and will foster a better understanding of Down syndrome.  
3.NIH Down syndrome translational research and service development activitiesPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following: 
 
409J.Down syndrome translational research and service development activities 
(a)Expansion, intensification, and coordination of activities 
(1)In generalThe Director of NIH, in coordination with the directors of the National Institute of Child Health and Human Development, the National Heart, Lung, and Blood Institute, the National Institute of Allergy and Infectious Diseases, the National Institute of Neurological Disorders and Stroke, the National Cancer Institute, the National Institute on Aging, the National Institute of Mental Health, and the other national research institutes as appropriate, shall expand and intensify programs of the National Institutes of Health with respect to translational research and related activities concerning Down syndrome.  
(2)CoordinationThe directors referred to in paragraph (1) shall jointly coordinate the programs referred to in such paragraph and consult with the Down Syndrome Coordinating Committee established under subsection (d).  
(3)Allocations by Director of NIHThe Director of NIH shall allocate the amounts appropriated to carry out this section for each fiscal year among the national research institutes referred to in paragraph (1).  
(b)Centers of excellence 
(1)In generalThe Director of NIH shall award grants and contracts under subsection (a)(1) to public or nonprofit private entities to pay all or part of the cost of planning, establishing, improving, and providing basic operating support for centers of excellence regarding translational research on Down syndrome. To the extent and in the amount of appropriations made in advance, the Director of NIH shall provide for the establishment of at least 6 such centers of excellence.  
(2)Translational researchEach center under paragraph (1) shall contribute to a comprehensive research portfolio for Down syndrome building upon the recommendations set forth in the NIH Research Plan on Down Syndrome published in October 2007, have a primary focus on Down syndrome, provide an optimal venue and infrastructure for patient-oriented research, and conduct basic, clinical, and translational research on Down syndrome, including, but not limited to, research on the following: 
(A)Early detection, diagnosis, and treatment of Down syndrome.  
(B)The biological mechanisms responsible for structural and functional anomalies in cells and tissues affected by Down syndrome.  
(C)The biological mechanisms responsible for cognitive and behavioral dysfunction resulting from Down syndrome.  
(D)Novel biomedical and pharmacological interventions designed to promote or enhance cognition and related brain functions and activities of daily living (ADLs).  
(E)Co-occurrence of and treatments for associated medical and neurobehavioral disorders.  
(F)Developmental disorders, interventions for congenital heart disease, obstructive sleep apnea, coronary heart disease, obesity, and metabolism.  
(G)Contributions of genetic variation to clinical presentation as targets for therapy.  
(H)Identification of biomarkers for complex phenotypes.  
(I)Accessibility of health care, evidence-based health practice research and support services, referral patterns, and complications.  
(J)Noninvasive imaging in support of efforts to other genotype and phenotypes of Down syndrome.  
(K)Pharmacological and other therapies for common features of Down syndrome including Alzheimer's disease and other Down syndrome-related disorders.  
(3)Services for patients 
(A)In generalA center under paragraph (1) shall expend amounts provided under such paragraph to carry out a program to make individuals aware of opportunities to participate as subjects in research conducted by the centers.  
(B)Referrals and costsA program under subparagraph (A) shall, in accordance with such criteria as the Director may establish, provide to the subjects described in such subparagraph referrals for health and other services and such patient care costs as are required for research.  
(C)Availability and accessIn awarding grants under this section, the Director of NIH shall require the applicant to demonstrate, and shall take into consideration, the availability of and access to health and medical services described in subparagraph (B).  
(4)Training program for clinician and scientistsEach center under paragraph (1) shall establish or expand training programs for medical and allied health clinicians and scientists in research relevant to Down syndrome.  
(5)Coordination of centers; reportsThe Director of NIH shall— 
(A)provide for the coordination of information sharing among the centers under paragraph (1) and ensure regular communication among such centers; and  
(B)require the centers to submit periodic reports to the Director on their activities.  
(6)Organization of centersEach center under paragraph (1) shall use the facilities of a single institution meeting such requirements as may be prescribed by the Director of NIH, be formed from a consortium or network of such institutions, or both.  
(7)Duration of support 
(A)In generalSubject to subparagraph (B), the Director of NIH may not provide support to a center established under paragraph (1) for a period of more than 5 years.  
(B)ExtensionThe period referred to in subparagraph (A) may be extended for 1 or more additional periods not exceeding 5 years if— 
(i)the operations of the center have been reviewed by an appropriate technical and scientific peer review group established by the Director of NIH; and  
(ii)such group has recommended to the Director that such period be extended.  
(c)Facilitation and coordination of researchThe Director of NIH shall, in coordination of the National Down Syndrome Patient Registry and Biobank established under section 317U, provide for a program under subsection (a)(1) under which samples of tissues and genetic materials that are of use in research on Down syndrome are donated, collected, preserved, and made available for such research. The program shall— 
(1)be carried out in accordance with accepted scientific and medical standards for the donation, collection, and preservation of such samples; and  
(2)be linked with the National Down Syndrome Patient Registry and Biobank established under section 317U to allow for systematic searches of information.  
(d)Coordinating committee 
(1)In generalThe Secretary shall establish the Down Syndrome Coordinating Committee (referred to in this section as the Coordinating Committee) to coordinate activities across the National Institutes of Health and with other Federal health programs and activities relating to Down syndrome.  
(2)CompositionThe Coordinating Committee shall consist of not more than 15 members, of which— 
(A)2⁄3 of such members shall represent governmental agencies, including— 
(i)the directors or their designees of each of the national research institutes involved in research with respect to Down syndrome;  
(ii)representatives of all other Federal departments and agencies whose programs involve health functions or responsibilities relevant to such diseases, including the Centers for Disease Control and Prevention, the Health Resources and Services Administration, and the Food and Drug Administration; and  
(iii)representatives of other governmental agencies that serve children and adults with Down syndrome, such as the Department of Education, the Department of Labor, and the Department of Housing and Urban Development; and  
(B)1⁄3 of such members shall be public members, including a broad cross section of persons with Down syndrome, parents or legal guardians of persons with Down syndrome, researchers, and clinicians.  
(3)Appointment; terms 
(A)In generalThe Secretary, in consultation with Down syndrome stakeholder organizations, shall appoint the members of the Coordinating Committee.  
(B)Public membersMembers of the Coordinating Committee appointed under paragraph (2)(B) shall be appointed for a term of 3 years, and may serve for an unlimited number of terms if reappointed. At least two such public members shall be persons who are actively engaged in research or clinical practice on Down syndrome. At least one such public member shall be a person with Down syndrome, and an additional, non-voting member, whose sole role shall be to support the member with Down syndrome, shall be identified with direct input from the member with Down syndrome.  
(4)Chair 
(A)DutiesWith respect to Down syndrome, the Chair of the Coordinating Committee shall— 
(i)serve as the principal advisor to the Secretary, the Assistant Secretary for Health, and the Director of NIH; and  
(ii)provide advice to the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, and to the heads of other relevant agencies.  
(B)Appointment; termThe Chair of the Coordinating Committee— 
(i)shall be selected by the Coordinating Committee from among its members; and  
(ii)shall be selected to serve a term not to exceed 2 years.  
(5)Administrative supportThe Secretary of Health and Human Services shall provide, or arrange for an appropriate office or agency of the Department of Health and Human Services to provide, necessary and appropriate administrative support to the Coordinating Committee.  
(6)MeetingsThe Coordinating Committee shall meet as appropriate, as determined by the Secretary in consultation with the Chair of the Coordinating Committee.  
(e)Plan for HHS activities 
(1)In generalNot later than 1 year after the date of enactment of this section, the Coordinating Committee shall develop a plan for conducting and supporting research and education on Down syndrome through the national research institutes and shall periodically review and revise the plan. The plan shall— 
(A)provide for a broad range of research and education activities relating to biomedical, epidemiological, public perception, psychosocial, and rehabilitative issues, including studies of the impact of such conditions in rural and underserved communities;  
(B)identify priorities among the programs and activities of the National Institutes of Health regarding such conditions; and  
(C)reflect input from a broad range of scientists, patients, and advocacy groups.  
(2)Certain elements of planThe plan under paragraph (1) shall, with respect to Down syndrome, provide for the following as appropriate: 
(A)Basic research concerning the etiology and genetic contributions to the potential causes and consequences of the chromosomal disorder.  
(B)Basic and clinical research for the development and evaluation of new treatments, including new biological agents.  
(C)Specific programs for identifying potential therapeutic agents and moving them into clinical trials in a timely manner.  
(D)Research to determine the reasons underlying the incidence and prevalence of various forms of Down syndrome.  
(E)Information and education programs for health care professionals and the public.  
(f)Reports to CongressThe Coordinating Committee shall biennially submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that describes the research, education, and other activities on Down syndrome being conducted or supported through the Department of Health and Human Services. Each such report shall include the following: 
(1)The plan under subsection (e)(1) (or revisions to the plan, as the case may be).  
(2)Provisions specifying the amounts expended by the Department of Health and Human Services with respect to Down syndrome.  
(3)Provisions identifying particular projects or types of projects that should in the future be considered by the national research institutes or other entities in the field of research on Down syndrome.  
(g)Public inputThe Secretary shall, under subsection (a)(1), provide for a means through which the public can obtain information on the existing and planned programs and activities of the Department of Health and Human Services with respect to Down syndrome and through which the Secretary can receive comments from the public regarding such programs and activities.  
(h)DefinitionThe term translational research means rigorous, evidence-based basic or clinical research with an emphasis on accelerating the development and delivery of effective new therapies to patients.  
(i)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2011 through 2015. The authorization of appropriations established in the preceding sentence is in addition to any other authorization of appropriations that is available for conducting or supporting through the National Institutes of Health research and other activities with respect to Down syndrome. .  
4.CDC Down syndrome surveillance and research programsPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T the following: 
 
317U.Down Syndrome surveillance and research programs 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants and cooperative agreements to public or nonprofit private entities (including State health departments, political subdivisions of States, universities, and other educational entities) for the collection, analysis, and reporting of data on Down syndrome. In making such awards, the Secretary may provide direct technical assistance, including personnel support, in lieu of cash.  
(b)National Down Syndrome Epidemiology Program 
(1)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to public or nonprofit private entities (including State health departments, political subdivisions of States, universities, and other educational entities) for the purpose of carrying out epidemiological activities regarding Down syndrome, including collecting and analyzing information on the number, incidence, correlates, and symptoms of cases and the clinical utility (including costs and benefits) of specific practice patterns. In making such awards, the Secretary may provide direct technical assistance, including personnel support, in lieu of cash.  
(2)National surveillance programIn carrying out subsection (a), the Secretary shall— 
(A)provide for a national surveillance program; and  
(B)where possible, ensure that the surveillance program is coordinated with the data and sample collection activities of the National Down Syndrome Patient Registry and Biobank.  
(c)National down syndrome patient registry and biobank 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in collaboration with an eligible national organization and patient advocacy organization, shall establish a National Down Syndrome Patient Registry and Biobank.  
(2)RequirementsThe National Down Syndrome Patient Registry and Biobank— 
(A)shall be used, building upon the multi-disease bank of brain and other tissue of the National Institute of Child Health and Human Development— 
(i)to establish a centralized or distributed brain, cell, tissue, DNA, and RNA bank;  
(ii)to well-characterize a cohort of patients for genotype-phenotype investigations to inter-operate with the bank; and  
(iii)to correlate the nature and severity of cognitive deficits and age of onset and severity of dementia;  
(B)shall be used as a resource to prepare therapies and treatments for clinical trials of ongoing treatments for individuals with Down syndrome, including the encouragement to include participants with Down syndrome in National Institutes of Health-funded clinical trials; and  
(C)shall include the collection and analysis of longitudinal data related to individuals of all ages with Down syndrome, including infants, young children, adolescents, and adults of all ages including older Americans.  
(d)Centers of Excellence 
(1)Cooperative agreementsIn carrying out this section, the Secretary shall enter into cooperative agreements with an eligible national organization, a patient advocacy organization, and appropriate academic health institutions to develop, implement, and manage Down Syndrome Centers of Excellence for the purpose of— 
(A)providing clinical care for patients with Down syndrome;  
(B)coordinating research and clinical activities with the activities of the National Down Syndrome Registry and Biobank; and  
(C)participating in a system for Down syndrome patient data collection and analysis, including the creation and use of a common data entry and management system.  
(2)Eligible National OrganizationIn this subsection, the term eligible national organization means a national organization that— 
(A)has expertise in the epidemiology of Down syndrome; and  
(B)has the capacity to maintain a patient registry or Biobank.  
(e)Advisory Committee 
(1)EstablishmentNot later than 90 days after the date of the enactment of this section, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall establish a committee to be known as the Advisory Committee on the National Down Syndrome Registry and Biobank (referred to in this section as the Advisory Committee).  
(2)MembershipThe Advisory Committee shall be composed of at least one member, to be appointed by the Secretary, acting through the Director of the Centers for Disease Control and Prevention, representing each of the following: 
(A)National voluntary health associations that focus solely on Down syndrome and have demonstrated experience in Down syndrome research, care, and patient services.  
(B)The National Institutes of Health, to include, upon the recommendation of the Director of the National Institutes of Health, representatives from the Directors of the National Institute of Child Health and Human Development, National Heart, Lung, and Blood Institute, National Institute of Allergy and Infectious Diseases, National Institute of Neurological Disorders and Stroke, National Cancer Institute, National Institute on Aging, and National Institute of Mental Health.  
(C)The Agency for Toxic Substances and Disease Registry.  
(D)The Centers for Disease Control and Prevention.  
(E)Down Syndrome Centers of Excellence developed under subsection (d).  
(F)Individuals with Down syndrome and, for the sole purpose of supporting such individuals, their family members.  
(G)Clinicians with expertise on Down syndrome.  
(H)Epidemiologists with experience in data registries.  
(I)Geneticists or experts in genetics who have experience with the genetics of Down syndrome.  
(J)Statisticians.  
(K)Ethicists.  
(L)Attorneys.  
(M)Researchers with expertise on Down syndrome.  
(N)Research scientists with experience conducting translational research or creating systems that support translating basic discoveries into treatments.  
(O)Experts in additional neurological diseases, as appropriate, based on development and implementation of national surveillance systems for other neurological diseases and disorders.  
(P)Other individuals with an interest in developing and maintaining the National Down Syndrome Registry and Biobank. For purposes of this paragraph, the Secretary may appoint a member to represent more than one category described in subparagraphs (A) through (P). 
(3)DutiesThe Advisory Committee shall review and make recommendations to the Secretary concerning— 
(A)the establishment, operation, and maintenance of the National Down Syndrome Registry and Biobank;  
(B)the type of information to be collected and stored in the Registry and Biobank;  
(C)the manner in which such data is to be collected; and  
(D)the use and availability of such data including guidelines for such use.  
(4)Administrative supportThe Director of the Centers for Disease Control and Prevention shall provide administrative support that is necessary and appropriate, as determined by the Director, to the Advisory Committee.  
(5)MeetingsThe Advisory Committee shall meet as appropriate, as determined by the Director of the Centers for Disease Control and Prevention.  
(6)ReportNot later than 2 years after the date on which the Advisory Committee is established, the Advisory Committee shall submit a report concerning the review conducted under paragraph (3) that contains the recommendations of the Advisory Committee with respect to the results of such review.  
(f)Coordination with centers of excellenceThe Secretary shall ensure that epidemiological and registry information under subsections (a), (b), (c), and (d) are made available to centers of excellence supported under section 409C(b) by the Director of NIH.  
(g)DefinitionThe term translational research means rigorous, evidence-based basic or clinical research with an emphasis on accelerating the development and delivery of effective new therapies to patients.  
(h)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $3,000,000 for fiscal year 2010 and $500,000 for each of fiscal years 2011 through 2015. .  
5.Report to CongressNot later than January 1, 2011, and each January 1 thereafter, the Secretary of Health and Human Services shall prepare and submit to the appropriate committees of Congress a report concerning the implementation of this Act and the amendments made by this Act.  
 
